DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the Response to Restriction Requirement filed 7/5/0222 and the amendments filed 7/25/2022. Claims 1-21 are currently pending. Claims 5-18 are withdrawn as a result of a restriction requirement. Claims 19-21 are newly added.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and now including claims 19-21, in the reply filed on 7/5/2022 is acknowledged.
Claims 5-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2016/0194116 A1) in view of Zerfas (US 2014/0250641 A1).
	Regarding claim 1, Yeager discloses a method of making bottom-gusseted packages, comprising the steps of: providing a flexible web (40 – Fig. 5) of material having a longitudinal axis (the longitudinal axis of 40 – Fig. 5), providing a flexible, sleeve-forming web (42 – Fig. 3); cutting said flexible, sleeve-forming web into a plurality of individual sleeves (44 – Fig. 3 and para. 0062, lines 1-4); joining said individual sleeves to said flexible web in spaced apart relationship longitudinally of said flexible web, with the spacing between said individual sleeves corresponding to the length of each of said bottom-gusseted packages being formed (para. 0062, lines 6-10); folding said flexible web of material and joining the lateral margins thereof to form a folded flexible web (para. 0063, lines 1-4), and to thereby form a package body for each of said bottom-gusseted packages (para. 0063, lines 4-5), each package body including a front package panel (14 – Fig. 1) and a rear package panel (16 – Fig. 1) joined at opposite side margins (para. 0063, lines 7-10) thereof, said individual sleeves being positioned generally within said folded flexible web (para. 0063, lines 10-11); cutting said folded flexible web at intervals each corresponding in length to said length of each of said bottom-gusseted packages so each individual sleeve provides a bottom gusset for one of the packages being formed (para. 0064, lines 1-7), wherein said cutting step includes cutting through each of said individual sleeves so that a portion of each individual sleeve provides: (1) said bottom gusset for one of the packages being formed, and (2) a top sleeve portion for an adjacent one of said packages being formed (para. 0064, lines 1-7); and providing each of said top sleeve portions with a recloseable fastener (32 – Fig. 2) positioned within the respective top sleeve portion (see Fig. 2), each said recloseable fastener comprising a pair of fastener elements respectively joined to confronting inside surfaces of each top sleeve portion (para. 0058, lines 1-2 and see Fig. 2), and providing each of said top sleeve portions with a peel seal (27 – Fig. 6A) for sealing the interior of the package.
However, Zerfas does not disclose a lock-up seal positioned above said recloseable fastener.
	Zerfas teaches a method of making packages, comprising the steps of providing a recloseable fastener (10 – Fig. 18), providing a peel seal (11 – Fig. 18, in the embodiment above 10, para. 0119, lines 19-21), and providing a lock-up seal (51 – Fig. 18) positioned above said recloseable fastener (see Fig. 18). One of ordinary skill in the art, upon reading the teaching of Zerfas, would have recognized that, in contrast with Yeager, a lock-up seal in cooperation with a tear line (13 – Fig. 18) does not have a space that allows dirt and other debris to collect, thereby allowing a package to remain cleaner and thus more desirable to a customer.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of making packages as taught by Yeager, to include the step of providing a lock-up seal and tear line positioned above the recloseable fastener in order to allow a package to remain cleaner and thus more desirable to a customer.

Yeager, as modified by Zerfas, further teaches:
	Claim 3, forming said peel seal (27 – Fig. 6A, Yeager) intermediate said lock-up seal (51 – Fig. 18, Zerfas) and said recloseable fastener (see Fig. 2 of Yeager in view of para. 0119, lines 19-29, of Zerfas).

	Claim 21, joining said front (14 – Fig. 1, Yeager) and rear (16 – Fig. 1, Yeager) package panels to each other at the respective lateral side margins of said package body by formation of laterally opposite side seals (22 – Fig. 1, Yeager), each of said side seals overlapping a respective end of said bottom gusset (para. 0054, lines 1-5, Yeager).

Claims 2, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2016/0194116 A1) in view of Zerfas (US 2014/0250641 A1) and Rogers (US 2008/0131035 A1).
	Regarding claim 2, Yeager, as modified by Zerfas, further teaches forming a frangible region (13 – Fig. 18, Zerfas) in each of said top sleeve portions intermediate said lock-up seal (51 – Fig. 18, Zerfas) and said recloseable fastener (32 – Fig. 2, Yeager; see Fig. 2 of Yeager in view of Fig. 18 and para. 0119, lines 23-29, Zerfas).
	However, Yeager, as modified by Zerfas, does not disclose that the frangible region comprises a plurality of perforations.
	Rogers teaches forming a frangible region (28 – Fig. 1) of a package by forming a plurality of perforations (para. 0024, lines 1-5).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have formed the frangible region of Yeager and Zerfas by forming perforations as taught by Rogers since Yeager and Zerfas are silent as to the structure of the frangible region and Rogers provides a known solution.

	Regarding claim 19, Yeager, as modified by Zerfas and Rogers, teaches essentially all of the elements of the claimed invention in claim 2.
	However, Yeager, as modified by Zerfas and Rogers, does not teach forming a weakened region.
Rogers further teaches forming a weakened region aligned with said plurality of perforations (para. 0024, lines 1-5, Rogers; the frangible region is formed by the combination of laser scoring and laser perforation; the weakened region is interpreted to be the region that is laser scored).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Yeager, Zerfas, and Rogers, further by forming a weakened region aligned with said plurality of perforation as taught by Rogers. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier to tear the package at the frangible region. Note that the weakened region would be formed in the front and the rear panels of the combination of Yeager, Zerfas, and Rogers, since the frangible region is in the front and rear panels (see Fig. 18, Zerfas).

	Regarding claim 20, Yeager, as modified by Zerfas and Rogers, further teaches forming the weakened region by laser scoring (para. 0024, lines 1-5, Rogers).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2016/0194116 A1) in view of Zerfas (US 2014/0250641 A1) and Sprague (US 2004/0131283 A1).
	Regarding claim 4, Yeager, as modified by Zerfas, teaches essentially all of the elements of the claimed invention in claim 1.
	However, Yeager, as modified by Zerfas, does not teach the step of providing at least one grip strip on the interior of each said top sleeve portions.
	Sprague teaches a method of making a packaging comprising the step of providing a grip strip (60 – Fig. 4) on the interior of a gripping section of a package (see Fig. 4) in order to provide a tactile indication to a user of where the package should be grasped to open the package. One of ordinary skill in the art, upon reading the teaching of Sprague, would have recognized that the interior of the gripping section of Sprague is analogous to the interior of each said top sleeve portions of Yeager, as modified by Zerfas, since both the respective regions are regions a user would grasp to open a package.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Yeager and Zerfas to include the step of providing at least one grip strip on the interior of each said top sleeve portions as suggested by Sprague in order to provide a tactile indication to a user of where the package should be grasped to open the package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/29/2022